Case: 20-40179     Document: 00515703098          Page: 1    Date Filed: 01/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 12, 2021
                                   No. 20-40179                        Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Elder Orellana-Castellanos,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Southern District of Texas
                           USDC No. 2:19-CR-1943-1


   Before Wiener, Costa, and Willett, Circuit Judges.
   Per Curiam:*
          After a one-day trial, a jury found Elder Orellana-Castellanos guilty of
   transporting Suamy Lemuz-Oviedo within the United States despite
   knowing—or in reckless disregard of the fact—that Lemuz-Oviedo had
   “entered, or remain[ed] in the United States in violation of law.” 8 U.S.C.
   § 1324(a)(1)(A)(ii). There is no question the defendant was transporting


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40179      Document: 00515703098          Page: 2    Date Filed: 01/12/2021




                                    No. 20-40179


   Lemuz-Oviedo; he was driving Lemuz-Oviedo and Lemuz-Oviedo’s
   girlfriend, Kayla Bueso-Morel, in a vehicle that arrived at the Falfurrias
   immigration checkpoint in south Texas. Nor is there a question about
   Lemuz-Oviedo’s immigration status; he is a Honduran national without
   lawful status in the United States (the same is true of Bueso-Morel). It is also
   undisputed that the defendant’s transporting of Lemuz-Oviedo furthered
   that unlawful presence by helping him get north. The only arguable element
   of the crime is whether the defendant knew about Lemuz-Oviedo’s unlawful
   status. On appeal, the defendant argues that certain evidence was admitted
   to prove this disputed element in violation of the Confrontation Clause.
          On the knowledge element, Lemuz-Oviedo testified at trial that the
   defendant knew Lemuz-Oviedo lacked lawful status because the defendant
   coached both passengers on what lies to tell Border Patrol agents if they were
   questioned. But the defendant argues the jury heard other evidence—
   specifically, the out-of-court statement of the other passenger, Bueso-
   Morel—that tainted his conviction in violation of the Confrontation Clause.
   The out-of-court statement is the law enforcement report summarizing what
   Bueso-Morel told Border Patrol agents at the checkpoint. Bueso-Morel was
   deported before trial, so she did not testify and thus was not subject to cross-
   examination.
          The government concedes that introduction of the report
   summarizing Bueso-Morel’s statement violated the Confrontation Clause
   but contends that defense counsel either invited or waived the error because
   at times it appeared the defense was seeking to elicit the statement. What
   about Bueso-Morel’s statement was helpful to the defense? Although Bueso-
   Morel told Border Patrol agents that the defendant knew both passengers
   were illegally in the United States, Bueso-Morel said that the person who
   coached them on what to tell law enforcement was not the defendant but the
   person who performed the previous step in the smuggling operation: picking



                                          2
Case: 20-40179     Document: 00515703098           Page: 3   Date Filed: 01/12/2021




                                    No. 20-40179


   them up at a stash house near the border and driving them to a Whataburger
   in Edinburgh, where defendant then picked them up for the drive north to
   Houston that was cut short with the arrest at the checkpoint. So part of
   Bueso-Morel’s hearsay statement helped the government—she corroborated
   Lemuz-Oviedo’s in-court testimony that the defendant knew they entered
   the country unlawfully—but part of it helped the defendant because it
   contradicted Lemuz-Oviedo’s testimony that the defendant, not another
   person, coached them to lie to Border Patrol.
          We need not decide whether defense counsel waived or invited the
   Confrontation Clause error because the government has proved beyond a
   reasonable doubt that the error was harmless. See United States v. Sarli, 913
   F.3d 491, 496 (5th Cir. 2019). It is not easy to prove that a Confrontation
   Clause violation is harmless. The government must do much more than
   show that the properly admitted evidence would have been sufficient to allow
   a jury to convict the defendant. Lowery v. Collins, 988 F.2d 1364, 1372 (5th
   Cir. 1993) (finding error when court considered only whether the properly
   admitted evidence would have allowed a rational jury to convict under a
   “‘sufficiency of the evidence’ analysis”). It instead must show “there is [no]
   reasonable possibility that the evidence complained of might have
   contributed to the conviction.” United States v. Kizzee, 877 F.3d 650, 661
   (5th Cir. 2017) (alternation in original) (quoting Chapman v. California, 386
   U.S. 18, 24 (1967)). This standard is a “demanding but not insurmountable”
   hurdle. Sarli, 913 F.3d at 496; see also United States v. Ogba, 526 F.3d 214,
   227–30 (5th Cir. 2008) (concluding that Confrontation Clause error was
   harmless because the other evidence was so strong); United States v. Pryor,
   483 F.3d 309, 312–13 (5th Cir. 2007) (same). The government gets over that
   hurdle here.
          Lemuz-Oviedo told the jury that the defendant knew the passengers
   were unlawfully in the United States. No direct evidence to the contrary was



                                         3
Case: 20-40179     Document: 00515703098          Page: 4   Date Filed: 01/12/2021




                                   No. 20-40179


   presented.    The circumstantial evidence strongly corroborated Lemuz-
   Oviedo’s testimony. The defendant picked up two people whom he had
   never met at a Whataburger near the border for a lengthy, nighttime drive to
   Houston. This was the final leg in a smuggling operation that had taken
   Lemuz-Oviedo and Bueso-Morel across three national borders. They paid
   $12,000 to the smugglers. It would be “implausible” to believe that the
   person performing the last, critical act in transporting the aliens from
   Honduras to Houston was an unknowing participant who just decided to help
   two strangers by taking them on a 300+ mile journey. See Sarli, 913 F.3d at
   497.
          The prosecutor did mention Bueso-Morel’s out-of-court statement in
   closing. But the defense focused on it more in closing as well as during the
   testimony. This brings us back to the double-edged nature of the statement.
   Although we do not decide whether defense counsel’s use of the hearsay
   statement to raise doubts about Lemuz-Oviedo’s credibility rose to the level
   of waiver or invited error, it is relevant to whether introduction of the
   statement contributed to the guilty verdict. Cf. Hafdahl v. Johnson, 251 F.3d
   528, 540 (5th Cir. 2001) (recognizing that counsel’s “opening the door” to
   out-of-court testimony can be a factor in harmlessness analysis). Allowing
   the jury to hear Bueso-Morel’s statement created the only inconsistency in
   the government’s case—about whether defendant or the person who brought
   the passengers to the Whataburger coached them on what to tell Border
   Patrol. Defense counsel sought to exploit the inconsistency given the dearth
   of other evidence favorable to the accused.       Indeed, if Bueso-Morel’s
   statement had been properly excluded under the Confrontation Clause, it is
   hard to see what defense counsel could have argued. So the hearsay
   statement provided the defense’s main line of attack.
          Because the challenged evidence was the defense’s only way to poke
   a hole in the government’s case and the nonhearsay evidence of guilt was so



                                        4
Case: 20-40179    Document: 00515703098         Page: 5   Date Filed: 01/12/2021




                                 No. 20-40179


   compelling, the government has shown beyond a reasonable doubt that the
   error was harmless.
         The judgment is AFFIRMED.




                                      5